DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.


Regarding claim 1, Kudo et al (US20070090417)  discloses an one-time programmable (OTP) memory cell(FIG 1, fuses [0066-0068& 0075] comprising: an upper electrode(FIG 1; 12 with 14); an insulating layer beneath the upper electrode(FIG 1; 103); and a lower electrode with electrical field enhancement structure beneath the insulating layer(107&102and 104 with 105), wherein the electrical field enhancement structure has a least 10one tip portion(105 having a tip portion); and a shallow trench isolation region(102 with 107& 104), disposed adjacent to the insulating layer and the lower electrode(102 adjacent to 103 and 107), wherein the electrical field enhancement structure is surrounded by the shallow trench isolation region and the upper electrode partially covers the shallow trench isolation region(FIG 1; 102 with 107  and 104 surrounding 105 and 12 with 14 is partially covered by 102 with 107).

Owada et al (US20160086961) discloses an electrical field and third doped region (FIG 39; [0259] discloses having higher breakdown voltages region GEH, SSH and SW generated by the third doped region NDH). 

Ding et al (US201900880939) discloses a radius of curvature that is smaller than 0.2um.
Li et al (US9105310 FIG 1 discloses 130 an electrical field enhancement having a tip portion, upper electrode 106, lower electrode 108, and a shallow trench isolation 105). 
Sawai et al (US20060132035 FIG 1 and table 2; [0067] discloses radius of curvature R less than 0.2mm). 
Fang et al (CN205861806 First Figure, Abstract and Claims discloses an upper and lower voltage measurement system with upper and lower electrodes and fuse). 
Wada et al (US20080283931 FIG 5A; discloses OTP with upper region and UE, isolation region Le extended to the lower region G). 
Omaura et al (US20070207579 FIG 2; Abstract discloses insulating film, lower and upper electrodes with fuses (e.g., 20, 30)). 
Min et al (US20060226509 FIG 1-2; [0016-0018] discloses having a high programming voltage for 108 and low programming voltage for 114). 
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination a lower electrode with electrical field enhancement structure beneath the insulating layer, wherein the electrical field enhancement structure has a least 10one tip portion, and a dopant polarity of doping impurities of the electrical field enhancement structure is identical to that of the lower electrode. Claims 2-7 are allowed because of their dependency to the allowed base claim 1.

However, with respect to claim 8, none of the prior art teaches, suggests or renders obvious, either alone in combination a lower electrode with electrical field enhancement structure beneath the 25insulating layer, wherein the electrical field enhancement structure has a least one tip portion, and a dopant polarity of doping impurities of the electrical field enhancement structure is identical to that of the lower electrode. Claims 9-14 are allowed because of their dependency to the allowed base claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/               Primary Examiner, Art Unit 2827